      Case 3:21-cv-00048-DPM Document 10 Filed 06/15/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

MONICA SMITH,                                           PLAINTIFF
#71295

v.                   No: 3:21-cv-48-DPM-JTK

DOES, "Regina"; and
PATRICIA MARSHALL,
Administration, Poinsett County Jail                    DEFENDANTS

                             JUDGMENT
     Smith's complaint is dismissed without prejudice.



                                                   v
                                 D .P. Marshall Jr.
                                 United States District Judge
